Territory of Michigan to wit
IN THE SUPREME COURT-
In the case of the United States ag1 James Abbott as one of the sureties of Joseph Wilkinson Jun and to which the Marshall upon his writ of fieri facias hath likewise returned that he hath levied certain property amongst others towit one house and lot formerly owned by Doctr Joseph Wilkinson the property of Charles Curry and the said James Abbott together with one bay horse one Calash one Carrioal and one house and Lot on the commons adjoining to the house and lot of Majr John Whipple which remain on hand unsold by direction of the collector of the United States Customs at Detroit You will now please issue a venditioni exponas returnable at the next Term and the same deliver to the Marshall Detroit June 6—1809
To Peter Audrain Clk E Brush Atty for the U S—

(In the handwriting of Elijah Brush]